Citation Nr: 0012460	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-39 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for a 
somatization disorder with depressive features currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Psychiatrist


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1991 decision of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased disability rating for 
the veteran's service connected somatization disorder.

At a June 1993 VA mental health examination, the veteran 
reported that his current psychological disorder affects his 
blood pressure.  The Board notes that this may constitute an 
informal claim of entitlement to service connection for a 
disability manifested by high blood pressure secondary to a 
his somatization disorder.  Accordingly, the matter is 
referred to the RO for additional development, as 
appropriate.

Similarly, on a June 1998 VA Form 21-4138, Statement in 
Support of Claim, the veteran raises the issue of entitlement 
to nonservice connected pension benefits.  As this matter has 
not been adjudicated, it is referred to the RO for additional 
development, as appropriate.


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

In the present case, the Board finds that further development 
of the veteran's claim is necessary.  The Board notes that 
the evidence shows that the veteran has been treated by Dr. 
Jose A. Juarbe, a private fee-basis psychiatrist.  Dr. 
Juarbe, in various statements and in testimony given at an 
April 1996 RO hearing, has indicated that the veteran is 
totally disabled due to his service connected somatization 
disorder with depressive features.  Most recently, in a June 
1998 statement, Dr. Juarbe stated that the veteran is 
depressed and forgetful.  He also indicated that the veteran 
gets lost in his neighborhood, has feelings of hopelessness, 
and that he was completely disabled with no healthy social or 
industrial capacities.  Accordingly to Dr. Juarbe, the 
veteran could not deal with daily life situations, and his 
overall prognosis was very serve and improvement was unlikely 
to occur.  Additionally, he indicated that the veteran was in 
need of indefinite medical and psychiatric treatment, that he 
was a real suicide risk, and that a "tutor" should be 
appointed.  The Board notes that, while Dr. Juarbe has 
submitted statements and testimony on the veteran's behalf, 
his clinical medical records have not been associated with 
the veteran's claims folder.  The Board fills that an effort 
should be made to obtain these records.  

Additionally, the Board is of the opinion that further 
clinical evaluation of the veteran is necessary.  Recent VA 
examination reports from November 1995 and November 1996 have 
attributed the veteran's behavior and symptom presentation to 
his nonservice-connected dependent and histrionic personality 
traits rather than his service connected somatization 
disorder with depressive features.  Further examination of 
the veteran would be probative to ascertain the current level 
of disability related solely to his service connected 
somatization disorder.

The Board also notes that the report of the most recent VA 
examination for compensation purposes conducted in September 
1998 indicates that a complete examination could not be 
conducted due to the veteran's behavior.  The examiner 
considered his behavior "strongly voluntary" and noted that 
the veteran's medical records consistently describe him as 
alert, oriented in time, place and person, and cooperative.  
The examiner had a "very strong impression that this veteran 
has voluntary components in the behavior that he showed today 
during the interview and it is our recommendation that [the] 
Adjudication Office should investigate this veterans actual 
behavior more objectively."  Due to the behavior of this 
veteran, the examination could not be completed adequately 
and a diagnosis was deferred.  In light of the inability to 
adequately examine the veteran previously and the possibly 
voluntary nature of the veteran's behavior, the Board feels 
that further attempts should be made to ascertain the 
severity of his somatization disorder.  Specifically, a 
period of observation and evaluation would be probative.
 
Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a 
somatization disorder with depressive 
features since March 1999.  The RO should 
also obtain all clinical and medical 
records from Dr. Jose A. Juarbe related 
to the veteran's treatment for his 
service connected psychiatric disorder.  
After securing the necessary release(s), 
the RO should obtain these records.

2.  Thereafter, the RO should schedule 
the appellant for a period of hospital 
admission for observation and evaluation 
(O&E), to include clinical interview and 
examination of the veteran, at a VA 
facility equipped to evaluate the 
veteran's service connected psychiatric 
disorder.  The RO should:

a.  Furnish a copy of the veteran's 
entire claims folder, to include any 
additional medical evidence received 
from Dr. Juarbe, for review and 
comment prior to, and during, the 
period of O&E.

b.  Ask the evaluators to provide a 
diagnosis of all psychiatric 
disorders, acquired and otherwise, 
found.  

c. Ask the evaluators to determine 
the severity of the veteran's 
somatization disorder.  
Specifically, the evaluators should 
be asked to determine, if possible, 
which symptoms are attributable to 
the veteran's somatization disorder 
with depressive features.  If this 
is not possible, they should so 
state.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
development action has been completed to 
the extent possible.  Specific attention 
is directed to the O&E report.  The Court 
has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  The RO should also review the 
newly submitted medical evidence.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims.  The veteran is hereby informed that failure to 
report for a scheduled period of O&E or failure to cooperate 
with any requested development may have an adverse effect 
upon his case.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




